Plaintiff in his petition for rehearing insists that the lower court should be reversed on the authority of Paterson v. Shattuck Arizona Copper Co. 186 Minn. 611, 244 N.W. 281. To us it appeared that the question actually decided in that case was so obviously different from that here presented that we did not discuss the case. Here the plaintiff was treated like other stockholders. There the plaintiffs were minority stockholders in the Shattuck company (a prosperous going concern confronted by no exigency), who, the trial court found, had not been fairly treated in the merger with the Denn company in 1925. This court there said, obiter, that the Shattuck company might have sold its assets because it was a businesslike thing to do, but that it did not in fact sell. There the trial court granted a receivership but was reversed by this court on conditions. In the case at bar the relief granted by this court in the Paterson case was not sought either in the complaint or, what is perhaps more important in this kind of a case, in the motion for amended findings and conclusions. Here plaintiff was not seeking appraisal and sale to defendants or any of them. He sought restoration of the property to the Minnesota corporation and the dissolution thereof through a receivership. This, we hold, he may not have.
The petition is denied. *Page 35